      Case 3:19-cv-00207 Document 316-4 Filed on 12/02/19 in TXSD Page 1 of 2



                                    EXHIBIT D
                        PIERCE SKRABANEK, PLLC CLAIMANTS

1.      SADIK BANJAKU
2.      MICHAEL CACCIOTTI
3.      SHANE CANTRELL
4.      ZACHARY FRANEY
5.      GALVESTON FISHING CHARTER COMPANY
6.      CECIL GRAY
7.      DANIEL GREEN
8.      DERRICK JERMAINE GREENE
9.      COLE GRIFFITH
10.     GULF COAST HARVEST, INC.
11.     JOHN HAVENS
12.     SCOTT HICKMAN
13.     CIRCLE H CHARTERS
14.     LOI HOANG
15.     STEVEN HOYLAND
16.     JON DALTON LANDRY
17.     JEFFREY DALE LARSON
18.     HOA LE
19.     MINH TUAN LE
20.     THA LUC
21.     MASTER THAI, INC.
22.     CURTIS MAXEY
23.     JAMES MICHAEL MORRIS
24.     RANDALL NEVAREZ
25.     SYLVIA NEVAREZ
26.     ANH NGUYEN
27.     HA NGUYEN
28.     HAU NGUYEN
29.     HIEN NGUYEN
30.     MUA VAN NGUYEN
31.     TAI VAN NGUYEN
32.     DONNIE O’NEAL
33.     NGONG VAN PHAM
34.     ADOPH POSTEL
35.     RUSSELL POTTER
36.     JERRY PRAKER
37.     WILLIAM PRAKER, JR.
38.     CHARLES STEPHENSON, JR.
39.     DENNIS LYNN STEPHENSON
40.     T&L ELITE, INC.
41.     T&L EXPRESS, INC.
42.     T&L LEGACY, INC.
43.     T&L LEGEND, INC.
      Case 3:19-cv-00207 Document 316-4 Filed on 12/02/19 in TXSD Page 2 of 2



44.     DORA TERRY
45.     GARY W. TERRY
46.     THAI EXPRESS, INC.
47.     THOMAS AND SONS II, INC.
48.     THOMAS AND SONS, INC.
49.     BA QUAN TRAN
50.     THUY NGOC TRAN
51.     XUANH QUANG TRAN
52.     BRADLEY TURNER
53.     UNITED SEAFOOD, INC.
54.     EUGENE WERNER
55.     JOHN MICHAEL WILLIAMS
56.     JOSE YBARRA
57.     TAYLOR BOREL
58.     BRENNEN DAVE LARSON
59.     GREGORY BALL
60.     ROBERT JAKUBAS
61.     WLADYSAW JAKUBAS
62.     ERIK RENTERIA
63.     MICHAEL REGAN
64.     ROBERT PIKE
65.     ELIUY SANCHEZ
66.     MAXIMILIANO SANCHEZ
67.     JOSE BECERRA
68.     J MERCED AGUAYO
69.     CHE VU
70.     HAI HO
71.     ALLEN TRAN
72.     RAYMOND PHAM
73.     DA VAN NGUYEN
